

Exhibit 10.1


Director Compensation Summary
We currently pay our non-management directors an annual retainer of $240,000 per
year, $120,000 of which is paid in cash and $120,000 of which is paid in
restricted stock. A director may elect to receive his or her entire annual
retainer (plus the additional annual retainer amounts described below) in
restricted stock.


Restricted stock vests on the day immediately prior to the first annual general
meeting of shareholders at which directors are elected following the grant of
the stock. However, if, prior to such vesting date, either (i) a change in
control (as defined in the Assured Guaranty Ltd. 2004 Long-Term Incentive Plan,
as amended) of Assured Guaranty Ltd. occurs before the director terminates
service on the Board or (ii) the director terminates service on the Board as a
result of such director’s death or disability, then the restricted stock will
vest on the date of such change in control or the date of the director’s
termination of service, whichever is applicable. Grants of restricted stock
receive cash dividends and have voting rights.


Our Share Ownership Guidelines require that each director own the greater of (i)
at least 25,000 Common Shares or (ii) Common Shares with a market value of at
least three times the maximum cash portion of the annual director retainer
(which is currently 3 x $120,000 = $360,000), before being permitted to dispose
of any shares acquired as compensation from the Company. Once a director has
reached the Share Ownership Guideline, for so long as he or she serves on the
Board, such director may not dispose of any Common Shares if such disposition
would cause the director to be below the Share Ownership Guideline. Vested
restricted stock, vested restricted stock units (i.e., units for which Common
Shares will be received by a director six months after termination of such
director’s service on the Board), and purchased shares will all count toward the
Stock Ownership Guideline.


In addition to the annual retainer described above:
•
The Chairman of the Board receives an additional $125,000 annual retainer

•
The Chairman of each of the Audit Committee, the Compensation Committee, the
Finance Committee, the Nominating and Governance Committee, and the Risk
Oversight Committee, unless also the Chairman of the Board, receives an
additional $30,000 annual retainer

•
Members, other than the chairman of the committee or the Chairman of the Board,
of each of the Audit Committee, the Compensation Committee, the Finance
Committee, the Nominating and Governance Committee and the Risk Oversight
Committee receive an additional $15,000 annual retainer.



Members of the Executive Committee do not receive any additional compensation.


The Company generally will not pay a fee for attendance at board or committee
meetings, although the Chairman of the Board has the discretion to pay
attendance fees of $2,000 for extraordinary or special meetings.


